ON REHEARING
LeBLANC, J.
Further consideration of the facts in this case has prompted us to change our views, and we have concluded that our former judgment, 126 So. 579, 5.82, which reversed the judgment of the lower court in favor of the plaintiff, was in error.
The suit is one brought under the Workmen’s Compensation Law (Act No. 20 of 1914, as amended) by the plaintiff, Daniel Stanley, against the defendant company by which he was employed as a member of its team gang, assisting in loading logs in the woods for transportation to its sawmill at Lunita in the parish of Calcasieu. He alleges that on July 14, 1928, while engaged in the act of rolling a log with a cant' hook for the purpose of loading it, the latter tore loose from the log and the log rolled against his knee bending his leg sideways at the knee, badly spraining the kneejoint, tearing the ligaments and muscles in same and pushing the kneecap up.
The defense is a denial of any accidental injury and consequent disability and the further affirmative defense that, at the date of the alleged injury, plaintiff was suffering from chronic rheumatism, which condition was in no way affected by any occurrence for which the defendant is responsible.
It will be observed at the outset that the case is one dealing almost exclusively with questions of fact which were resolved by the trial court in favor of the plaintiff. Our former' opinion goes into a detailed analysis of the facte, to support the finding that the plaintiff “had not received an accidental injury to his kneecap causing the infusion which was subsequently found to exist.”
*635On reconsideration, we find that the opinion attaches a hit too much of importance to details and uses this as argument to weaken the testimony of the plaintiff to the effect that he had been struck on the left leg by a rolling log which slipped from his cant hook, and that, on being so struck, he was injured. For instance, the opinion makes it appear that there is no certainty in plaintiff’s testimony whether it was the last log they handled that afternoon or the next to the last; also some lack of certainty as to the hour at which it happened and whether they were using carts or wagons in hauling the logs that day. These are all minor matters which cannot affect his right to recover, if indeed he was, injured. In other words, whether it was the last log or the second to the last that rolled and. struck his leg, or whether it was 3 o’clock in the afternoon instead of 5, or whether it was a cart they were using and not wagons, makes no difference as far as his rights under this action are concerned, and, at most, the uncertainty as to these details can only affect the weight of his testimony and that of his witnesses.
Considered from that standpoint, what do we find? Plaintiff himself is a man well advanced in years, being, so we are informed, fifty-five years old. All of his working life of thirty-four years or more, he has worked for the defendant company, never for any one else. He is, a married man and has raised a family on a rather meager! wage. At the time he says he was injured, he was earning $2*25 a day. This, it appears, displays a record of constant and faithful employment which ordinarily would tend to recommend him as an honest man, and, as such, worthy of belief. The learned district judge was in better position than we are to judge of his, credibility, and he must have believed him, since he rendered judgment in his favor.
He gives a plausible account of the way in which he claims to have been injured. He does not testify that the log struck him on the knee, but on the leg, and the question as to whether the blow on the lower part of the leg could have produced the resulting infusion in the kneecap is one which neither he nor any ordinary layman can assert with positiveness,, and we have of necessity to rely on the testimony of the doctors if we are to reach any conclusion on that important point.
He answers the trial judge’s question as to how the log happened to fall on him by saying: “I was holding it on the chain— rolling it on the ground, and it was crooked and the hook tore out and the log came back and struck my leg hard.” It was a crooked log “and pretty hard to turn.” He was, not sure of the diameter of the log, but it measured probably 12 to 16 inches at the top. A log that size certainly could have struck him on that part of the leg where he' says it did.
In support of this testimony, he offers one of his fellow employees, Leo Jolson, as a witness, who says that a log slipped and rolled and he heard plaintiff groan. He then continues:
“I said ‘Look out Uncle Buddy.’ I gets down and goes around and the old man was holding to his leg. * * * I asked him if he was hurt and he said a little bit * * * 9}
Another fellow worker, "William Kingrey, was placed on the stand as a witness and swore that he saw the log hit the plaintiff. “When it rolled nearly over” he says, “the cant-hook tore out and the log rolled back and hit his leg.” The record contains much that may be used in comment about this witness because of the fact that he is said to have given a statement to the representative of the insurance company which *636indemnified the defendant which did not tally exactly with his testimony on the witness stand. A rather unusual situation is, presented with regard to this purported statement. The insurance agent saw Kingrey at Lunita, where he lived, on the same day that. he was supposed to be on his way to Leesville on another investigation. He made notes of what Kingrey told him and then said that he would put the statement in typewritten form and have him to sign it. Kingrey says that he waited for him until late that afternoon and that the agent did come back to Lunita, but never asked him to sign anything. Kingrey, being out of employment at the time, left to go to Texas and never heard any more about the matter until he was sought as a witness in the case by both the plaintiff and the defendant. It is shown that the agent of the insurance company, on his return to his office in Beaumont, Tex., dictated a statement to his, stenographer from the notes he says he had made, and mailed the typewritten form to Mr. Kent, bookkeeper for the defendant company, to have it signed. Kingrey had in the meantime left Lunita, and his signature was never obtained. It appears rather singular that it was necessary for this agent to go back to his office in Beaumont to reduce this statement to typewritten form, and strange also that he should have destroyed the original notes from which it was dictated before it had been signed by the party who was to subscribe to it. Another odd happening is that, after Kingrey had testified for the record and his evidence taken down by a stenographer, he is taken to the office of the defendant company and there made to sign the alleged original statement he was to have given out. Even then, the statement is attested by the signature of a witness who admits that he did not see Kingrey sign it. We learn from the record that Kingrey is an illiterate young man, about twenty-one years old, who barely knows how to sign his name, and he tells the court on examination afterwards that, at the time he signed the statement, it was not read to him, and that he signed it believing that it was the report of what he had testified to on the witness stand. All of this impresses us as being an effort on the part of the insurance company to discredit the testimony of this uneducated young man. It may be true that, as a witness, he appears, friendly to the plaintiff, but not the extent that it can be concluded that he has deliberately perjured himself.
Certain facts and circumstances following within an hour or so the moment he claims to have been injured corroborate, the testimony of the plaintiff and his witnesses. He left the woods to return to his home on the caboose, suffering, as he says, intense pain. The original opinion correctly states that he did not complain to any one on the caboose, and that he walked three hundred yards from the home of his brother to his house. It is then inferred that the natural impulse would have been for him to complain and ask to be taken all the way home. But all people do not accept and endure pain and suffering in the same manner. Some are given to complain for the smallest kind of injury or ache and others go on with severe pain not saying a word. It would be, reasonable to assume that a man, accustomed to hard work and labor as was this plaintiff, could endure pain and suffering far more easily than one who works in an office not doing manual labor and not accustomed to physical outdoor exercise. The fact is. that plaintiff did complain to his brother Dock Stanley on leaving the caboose, and that, instead of walking, he hob*637bled along. He told his brother also that he had been hit on the leg by a rolling log. He also told his brother John after he arrived home, as he did also his wife, that he had been injured and how he was undergoing the suffering which was increasing all the while. They both tell about the inflammation they saw about the knee-joint. He suffered ali that night, and early the next morning asked to be taken to the doctor.
Plaintiff had not had any trouble of any kind for perhaps three years previous when he had had an attack of rheumatism in the right hip and leg. He was a strong, healthy man the time preceding the alleged ■ accident, and had not felt an ache or a pain until the moment when that log rolled and struck him on the leg, all of which, with his testimony and that of the witnesses he has produced, satisfactorily establishes the fact, in our opinion, that he was injured, as he says he was.
The next important question now arises: Was the infusion in the kneecap the result of the injury?
The defense is that the plaintiff’s trouble was not of traumatic origin, but came from a rheumatic condition existing in his body, and, in support thereof, defendant tendered the testimony of their regularly employed physician, Dr. Price. This doctor had treated the plaintiff when he suffered from the attack of rheumatism previously referred to, and it would be the natural thing for him to think of, as a physician, that that was the predisposing cause o'f his present ailment. He seems to lay great stress, in reaching the conclusion that there was no trauma, on the fact that there wiere no external signs of injury. On this point, however, the two other doctors who testified in the case do not agree with him. One of them, Dr. Holcomb, placed on the stand as an expert witness by the defendant, says, in answer to a hypothetical question in regard to plaintiff’s condition relative to being well in the morning and working all day, and then suffering this acute pain and having the swelling in the knee, that it is not logical to think that it could have existed, as Dr. Price says, from rheumatism. Dr. Martin, plaintiff’s witness who examined him after he was injured and who was in court during the time plaintiff testified as to how he was injured and how he suffered, positively asserts: “I do not think that condition is due to rheumatism,” and assigns a reason, by adding further: “We have the history of the case and the infusion is confined to one joint.” This last doctor seems to us to have been very much confirmed in his opinion that the plaintiff’s condition was due to the injury he gave a history of having received.
Thus it appears that on this question of fact also the evidence is in favor of the plaintiff which entitled him to the judgment rendered in his favor in the lower court. It may be that in our first consideration of this case, we did not give sufficient attention and weight to the reasons assigned by the learned district judge in support of his judgment. Our review of the facts certainly justifies the conclusion that there was no manifest error in his finding, and we now are of the opinion that it should have been affirmed instead of reversed.
For the foregoing reasons, it is now ordered that the former opinion, judgment, and decree of this court in favor of the defendant, which dismissed the plaintiff’s suit, be now set aside, avoided, and reversed, and it is further ordered, adjudged, and decreed th»t the judgment of the lower *638court in favor of the plaintiff be, and the same is hereby, reinstated and affirmed.